DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 12-17, filed 02/07/2022, with respect to 35 U.S.C 103 rejections of claims 1-19 have been fully considered and are persuasive.  The 35 U.S.C 103 rejections of claims 1-19 were obviated by claim amendments.  The Applicant argues that Petrofsky does not teach a sensor which measures an inertial motion parameter of the wheelchair.  Following consideration, the Examiner agrees.  The previously-held 35 U.S.C 103 rejections of claims 1-19 have been withdrawn.  Upon further search and consideration, a new 35 U.S.C 102(a)(1) and 103 rejections in view of Patel, et al. (Wheelchair Neuroprosthesis for Improving Dynamic Trunk Stability) (Date of Publication: July 14, 2017) were made.  Please see 35 U.S.C 102(a)(1) and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “an inertial measurement unit positioned on said wheelchair for measuring a motion parameter thereof” renders claim 1 (lines 4-5) indefinite.  It is unclear what “thereof” is in reference to.  The Examiner believes that the Applicant is referring to measuring a motion parameter of the wheelchair, but this isn’t completely clear based on the way the claim is written.  For instance, could the motion parameter be of the user?
Claim 1said sensor" in claim 1 (line 10).  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "inertial measurement unit" in line 2, whereas an inertial measurement unit was already introduced in a claim that claim 8 depends from (claim 1, line 4).  It is unclear whether applicant intended to claim the same or a different inertial measurement unit.  Consider changing to “the inertial measurement unit”.
Claim 13 recites the limitation "said sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "an inertial measurement unit" in line 2, whereas an inertial measurement unit was already introduced in a claim that claim 13 depends from (claim 1, line 4).  It is unclear whether applicant intended to claim the same or a different inertial measurement unit.  Consider changing to “the inertial measurement unit”.
Claim 14 recites the limitation "said sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
*Note: All remaining claims are also rejected due to their dependency on independent claim 1. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 explains that the system comprises an inertial measurement unit, but with the amendments submitted 02/07/2022, claim 1 now includes the same limitation and thus claim 13 is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 3-5, 7, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel, et al. (Wheelchair Neuroprosthesis for Improving Dynamic Trunk Stability) (Date of Publication: July 14, 2017).  It is noted that for this rejection, line numbers take into account section titles throughout the research study (Patel).

Regarding claim 1, Patel teaches (Figure 2A) a wheelchair system providing neural stimulation to a user (abstract – The aim of this paper was to develop the first powered wheelchair-based functional electrical stimulation (FES) neuroprosthesis and to test its feasibility for improving trunk stability), said system comprising: (Figure 2A) a wheelchair (abstract, lines 6-9; Methods-Powered Wheelchair Neuroprosthesis (Page 2473)); (Figure 1, Shimmer Inertial Motion Sensor (IMU)) an inertial measurement unit positioned on said wheelchair for measuring a motion parameter thereof and generating one or more signals indicative of said motion parameter (Abstract, lines 16-18 – Inertial motion sensors were used to quantify the maximum angular displacement and velocity of the trunk; Methods-Data Collection, lines 5-7 (end of page 2474 onto page 2475) – One sensor was mounted on the frame of the wheelchair in order to quantify the perturbation acceleration/deceleration profiles); (Figure 1, FES Stimulators; Figures 2B-2C) a plurality of neural stimulating electrodes (Methods-Powered Wheelchair Neuroprosthesis (Page 2473) – two FES stimulators to provide simultaneous independent, bilateral electrical stimulation to the trunk muscles, Methods-Functional Electrical Stimulation, lines 9-16 – Two self-adhesive stimulating electrodes were placed bilaterally on two motor points of the RA muscles, with a common ground electrode placed in between, to achieve contraction of the entire muscle. One stimulating electrode was placed bilaterally on the lower motor point of the ES muscle, with the ground electrode positioned to obtain contraction of the entire muscle), (Figure 1, FES Stimulators) each said electrode configured to be attached to a respective muscle of said user for activating said respective muscle (Methods-Functional Electrical Stimulation (FES), lines 1-5 (Page 2474) – Stimulation was applied on the rectus abdominus (RA) (trunk flexor) and erector spinae (ES) (trunk extensor) muscles bilaterally, as they have been shown to contribute significantly to trunk stability during anterior-posterior perturbations); (Figure 1, microcontroller and control computer) a controller in communication with said sensor and adapted to receive said signals (Methods-Powered Wheelchair Neuroprosthesis (Page 2473) – the microcontroller communicates to a control and data acquisition computer running a custom application software), (Figure 1, microcontroller and FES Stimulators) said controller also being in communication with said plurality of electrodes configured for activating selected ones of said respective muscles in response to said signals (Methods-Powered Wheelchair Neuroprosthesis (Page 2473) – The microcontroller was connected with two FES stimulators to provide simultaneous independent, bilateral electrical stimulation to the trunk muscles; Methods-Data collection, lines 5-7 (end of page 2474 onto page 2475) – One sensor was mounted on the frame of the wheelchair in order to quantify the perturbation acceleration/deceleration profiles; Methods-Functional Electrical Stimulation, paragraph 3, lines 1-3 (Page 2474) – FES was applied to one set of muscles during the acceleration phase, and another set of muscles during the deceleration phase).
Therefore, claim 1 is unpatentable over Patel, et al.

Regarding claim 3, Patel teaches the wheelchair system according to claim 1, wherein said inertial measurement unit comprises at least one accelerometer (Methods-Data collections, lines 3-5 (Page 2474) – Each sensor contains a 3-axis accelerometer) and said motion parameter comprises a linear motion parameter (abstract, lines 10-12 – wheelchair moved in the forward and backward directions (i.e., linear motion parameter)).
Therefore, claim 3 is unpatentable over Patel, et al.

Regarding claim 4, Patel teaches the wheelchair system according to claim 3, wherein said linear motion parameter is oriented in a direction of motion of said wheelchair (abstract, lines 10-12 – wheelchair moved in the forward and backward directions with slow and fast accelerations (i.e., linear motion parameter)), said linear motion parameter being selected from the group consisting of linear velocity, linear acceleration and combinations thereof (Methods-Experimental Protocol, lines 6-10 (Page 2473) – Perturbations were delivered to participants in the forward and backward directions, and at two different acceleration magnitudes; Methods-Data Collection, lines One sensor was mounted on the frame of the wheelchair in order to quantify the perturbation acceleration/deceleration profiles).
Therefore, claim 4 is unpatentable over Patel, et al.

Regarding claim 5, Patel teaches the wheelchair system according to claim 4, wherein (Figure 1, FES Stimulators) said electrodes are configured to be attached to said muscles selected from the group consisting of erector spinae, quadratus lumborum, gluteus maximus, posterior adductor and combinations thereof (Methods-Functional Electrical Stimulation (FES), lines 1-5 (Page 2474) – Stimulation was applied on the rectus abdominus (RA) (trunk flexor) and erector spinae (ES) (trunk extensor) muscles bilaterally, as they have been shown to contribute significantly to trunk stability during anterior-posterior perturbations).
Therefore, claim 5 is unpatentable over Patel, et al.

Regarding claim 7, Patel teaches the wheelchair according to claim 5, wherein (Figure 1, FES Stimulators; Figures 2B-2C) said electrodes are configured to be mounted on a surface of skin of said user (Methods-Functional Electrical Stimulation (FES), lines 9-16 (Page 2474) – Two self-adhesive stimulating electrodes were placed bilaterally on two motor points of the RA muscles, with a common ground electrode placed in between.  One stimulating electrode was placed bilaterally on the lower motor point of the ES muscle, with a ground electrode).
Therefore, claim 7 is unpatentable over Patel, et al.

Regarding claim 13, Patel teaches the wheelchair system according to claim 1, wherein (Figure 1, Shimmer Inertial Motion Sensor (IMU)) said sensor comprises an inertial measurement unit (Abstract, lines 16-18 – Inertial motion sensors were used to quantify the maximum angular displacement and velocity of the trunk; Methods-Data Collection, lines 5-7 (end of page 2474 onto page 2475) – One sensor was mounted on the frame of the wheelchair in order to quantify the perturbation acceleration/deceleration profiles).  
Therefore, claim 13 is unpatentable over Patel, et al.

Regarding claim 14, Patel teaches the wheelchair system according to claim 1, wherein (Figure 1, Shimmer Inertial Motion Sensor (IMU)) said sensor comprises at least one gyroscope and at least one accelerometer (Methods-Data Collection, lines 3-5 (Page 2474) – Each sensor contained a 3-axis accelerometer, a 3-axis gyroscope, and a 3-axis magnetometer).
Therefore, claim 14 is unpatentable over Patel, et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Patel, et al. (Wheelchair Neuroprosthesis for Improving Dynamic Trunk Stability) (Date of Publication: July 14, 2017).  It is noted that for this rejection, line numbers take into account section titles throughout the research study (Patel).
Regarding claim 2, Patel teaches the wheelchair system according to claim 1, as indicated hereinabove.  Patel does not specifically teach the limitation of instant claim 2, that is wherein said controller is mounted on one of said wheelchair or said user.
However, Patel teaches (Figure 1, microcontroller) that a FES neuroprosthesis was engineered by interfacing a powered wheelchair with a microcontroller (Methods-Powered Wheelchair Neuroprosthesis, lines 1-3 (Page 2473)).  Patel also teaches that (Figure 1, microcontroller) the microcontroller was connected to a high-power motor driver to control the wheelchair motors, and with two FES stimulators to provide simultaneous independent, bilateral electrical stimulation to the trunk muscles (Methods-Powered Wheelchair Neuroprosthesis, lines 6-11 (Page 2473)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the microcontroller of Patel’s invention was capable of being mounted on the wheelchair or user.  One of ordinary skill in the art would recognize that the microcontroller was interfaced with the wheelchair, the wheelchair motors, and FES stimulators, and would have thus found it obvious that the microcontroller could be interfaced with such components through a wired connection.  In this situation, one of ordinary skill in the art would have preferred the microcontroller to be mounted on the wheelchair or user so that the wired connection could be shorter and take up less space.  One of ordinary skill in the art 
Therefore, claim 2 is unpatentable over Patel, et al. 

Regarding claim 15, Patel teaches the wheelchair system according to claim 1, as indicated hereinabove.  Patel does not necessarily teach the limitation of instant claim 15, that is wherein said sensor comprises a radio frequency transmitter for wirelessly transmitting said signals to said controller.
The Examiner takes official notice that a radio frequency transmitter for wirelessly transmitting said signals to said controller is well-known in the art.  One of ordinary skill in the art would have desired wireless transmission of signals as it would eliminate wires and thus require less components and space.  
Therefore, instant claim 15 is prima facie obvious over Patel.  

Regarding claim 16, Patel teaches the wheelchair system according to claim 1, as indicated hereinabove.  Patel also teaches (Figure 1, microcontroller) a microprocessor (Methods-Powered Wheelchair Neuroprosthesis (Page 2473)).  Patel does not specifically teach the limitation of instant claim 16, that is wherein said controller comprises a radio frequency receiver for receiving said signals and wherein the microprocessor in communication with said receiver.
	Patel does teach that the microcontroller does communicate to a control and data acquisition computer running a custom application software developed in LabVIEW (Methods-Powered Wheelchair Neuroprosthesis (Page 2473)).

Therefore, claim 16 is unpatentable over Patel, et al.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Patel, et al. (Wheelchair Neuroprosthesis for Improving Dynamic Trunk Stability) (Date of Publication: July 14, 2017) in view of Mayr (U.S PGPub No. 2010/0036456) (previously cited).
Regarding claim 6, Patel teaches the wheelchair system according to claim 5, as indicated hereinabove.  Patel does not teach the limitations of instant claim 6, that is wherein said electrodes are configured to be implanted beneath skin of said user.
Mayr teaches a system for the electrical stimulation of muscles comprising a stimulator for generating electrical pulses which is connected to a device for supplying electrical power and for control (paragraph [0001]).  Mayr also teaches wherein the system comprises at least two electrodes connected to the stimulator for delivering electrical pulses to the muscles or nerves (paragraph [0001]).  Mayr teaches that the emitting coil of the stimulation system can be integrated in the backrest and/or seat of a wheelchair (paragraph [0037]).  Mayr teaches that the at least two electrodes are designed to be implanted, wherein at least one electrode is designed to be fastened to a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to implement the teachings of Mayr’s wheelchair system into the teachings of Patel’s wheelchair system.  One of ordinary skill in the art would have recognized the similar components and features of Patel’s and Mayr’s systems, including electrodes capable of being positioned to stimulate muscles of a user of the wheelchair.  One of ordinary skill in the art may have desired the electrodes to be implantable in order to achieve a closer and more direct stimulation of the desired muscles.  One of ordinary skill in the art would recognize that more direct stimulation could result in greater therapeutic effects for the user over topical placement of electrodes.  
Therefore, the instant claim 6 is unpatentable over Patel, et al. and Mayr, et al.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Patel, et al. (Wheelchair Neuroprosthesis for Improving Dynamic Trunk Stability) (Date of Publication: July 14, 2017), in view of van Roosmalen, et al (U.S PGPUB No. 2009/0309344) (previously cited) and Wei (CN 205913475) (previously cited).
Regarding claim 17, Patel teaches the wheelchair system according to claim 1, as indicated hereinabove.  Patel does not teach the limitation of instant claim 17, that is wherein the wheelchair system is further comprising a seat belt controlled by a motor 
Van Roosmalen teaches wheelchair accessible restraint systems for use in vehicles (paragraph [0003]).  Van Roosmalen also teaches (Figure 1, elements 30, 60, and 300) a wheelchair system that includes a control system, a motor, one or more sensors, and a controller so that tension of the seat belt restraint is automatically regulated to provide the user with a snug and safe fit when the user is positioned within the safety restraint system (Paragraph [0042], lines 26-32).  Van Roosmalen does not teach the limitation of instant claim 17, that is wherein the motor is mounted on the wheelchair.
Wei teaches (Figure 1) a multifunctional wheelchair that comprises a telescopic sunshade, armguard, steel body bracket, an alarm, a GPS locator, a cushion, a wheel rod, a steering wheel, a pedal, a brake wheel, a lower rack, a brake motor, a safety belt, etc. (the paragraph beginning with “In order to solve said technical problem”).  Wei also teaches (Figure 1, element 14) wherein the safety belt is connected to the steel body (the paragraph beginning with “Referring to FIG. 1 to FIG 2”).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Patel with the wheelchair system teachings of van Roosmalen and Wei.  Van Roosmalen clearly teaches (Figure 1, elements 30, 60, and 300) the use of a safety belt, controlled by a motor and controller, in order to tighten the safety belt that holds the user of the wheelchair in place (Paragraph [0042], lines 26-32).  Even though van Roosmalen’s safety belt isn’t directly mounted on the wheelchair, teachings such as those of Wei (Figure 1, elements 13 and 14) show that a safety belt was a well-known feature at the the paragraph beginning with “Referring to FIG. 1 to FIG 2”).  The motor controlling the safety belt is also not mounted on the wheelchair, but Wei again makes it clear (Figure 1, element 14) that the use of a motor mounted on a wheelchair was a well-known feature as Wei’s wheelchair system includes one for controlling brakes.  It would have been obvious to one of ordinary skill in the art that the motor for controlling the safety belt and allowing the safety belt to be tightened could have been mounted on the wheelchair (the paragraph beginning with “Referring to FIG. 1 to FIG 2”).  Patel teaches that participants feet and thighs were secured to the footrest and the seat to isolate movements of the trunk (see Methods-Experimental Protocol (page 2473) of Patel), and therefore one of ordinary skill in the art would have found it obvious to include a safety belt that would achieve similar functions.   Patel also teaches (Figure 1, wheelchair motors) that are controlled by the microcontroller, and so one of ordinary skill in the art would find it obvious that a motor to control the safety belt could be easily implemented in Patel’s system.  One of ordinary skill in the art would have wanted to implement a safety belt to increase the overall safety of the user.  
Therefore, claim 17 is unpatentable over Patel, et al., further in view of van Roosmalen, et al. and Wei.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patel, et al. (Wheelchair Neuroprosthesis for Improving Dynamic Trunk Stability) (Date of Publication: July 14, 2017), further in view of Biderman, et al. (U.S PGPUB No. 2016/0075226) (previously cited).
Regarding claim 18, Patel teaches the wheelchair system according to claim 1, as indicated hereinabove.  Patel does not teach the limitation of instant claim 18, that is wherein the wheelchair system is further comprising a brake controlled by an actuator mounted on said wheelchair, said controller controlling said actuator for applying said brake.
Biderman teaches a method and system for installing and maintaining motorized wheels for many wheeled vehicles, including wheelchairs (paragraphs [0004]-[0005]).  Biderman also teaches (Figure 2A, elements 100, 208 – motor control system, e.g., actuator, and 214; Figure 6A, element 620) a wheelchair system further comprising a brake controlled by an actuator mounted on said wheelchair (paragraph [0274], [0301], and [0360]), (Figure 2A, elements 100, 208, and 214 – control system, e.g., controller; Figure 6A, element 620) said controller controlling said actuator for applying said brake (paragraphs [0274], [0301], [0360], and [0365]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Patel’s wheelchair system with Biderman’s method and system for installing and maintaining motorized wheels for wheelchairs.  Biderman explains that motor-controlled brakes can be paired with proximity sensors that may work with the braking system to trigger automated actions of decreasing speed if the wheelchair was coming into close proximity to an object (paragraphs [0337]-[0338]).  In Patel’s experimental protocol, Patel teaches that each perturbation consisted of an acceleration phase and a deceleration phase (Methods-Experimental Protocol (Page 2473).  Therefore, one of ordinary skill in the art would have found it obvious that Patel’s system could include or 
Therefore, claim 18 is unpatentable over Patel, et al, and Biderman, et al.

Regarding claim 19, Patel teaches the wheelchair system according to claim 1, as indicated hereinabove.  Patel does not teach the limitation of instant claim 19, that is wherein the wheelchair system is further comprising a distress indicator controlled by said controller for broadcasting a distress call.
Biderman teaches (Figure 6A, element 600) an electrically motorized wheel fit onto a wheelchair (paragraph [0341]).  Biderman teaches that the electrically motorized wheel may receive input from various sensors and other data sources for interface with the control system (paragraph [0709]).  Biderman teaches that support and/or ports provided for additional sensors and other hardware may be used to enhance user safety in a variety of ways such as alerting the user to a danger, alerting others to the user’s presence, and enhancing user visibility (paragraph [0709]).  Biderman explains that a proximity sensor may send data to the user’s mobile device causing the mobile device to provide an alert to the user using one or more of an audio alert, a visual alert, and a tactile alert (paragraph [0709]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Patel’s see paragraph [0269] of Biderman).  One of ordinary skill in the art would want to use the wheelchair system of Biderman’s feature of a control system generating alerts for indicating danger to the user and for indicating danger and location of the users to others because it allows for the overall enhancement of safety of the system for the user.  Being able to alert the user of potential danger could allow the user to respond appropriately in a safe manner.  Alerting others of the user’s distress could allow the necessary actions to take place to provide help to the user.  Implementing the feature of Biderman can ultimately allow for the avoidance of accidents for the user and increase overall safety.  
Therefore, claim 19 is unpatentable over Patel, et al. and Biderman, et al.

Allowable Subject Matter
Claims 8-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding instant claim 8, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Patel) does not teach or render obvious that the motion parameter of the wheelchair comprises an angular motion parameter.  Patel does teach (Figure 1, Inertial Motion Sensor (IMU)) inertial Each sensor contained a 3-axis gyroscope).  Patel also teaches that inertial motion sensors were used to quantify the maximum angular displacement and velocity of the trunk (abstract, lines 16-18).  While Patel does teach that the inertial measurement unit comprises a gyroscope and that the sensors do measure angular motion parameters, it is clear throughout Patel’s research study that the angular motion is of the trunk of the user of the wheelchair and not the wheelchair itself.  No other prior art reference could be found that teaches or renders obvious the limitations of instant claim 8.  Due to their dependency on claim 8, instant claims 9-12 are also considered to contain allowable subject matter.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Audu, et al. (A neuroprosthesis for control of seated balance after spinal cord injury) teaches a study where a feedback control system for maintaining seated balance under external perturbations was designed and tested in individuals with thoracic and cervical level spinal cord injuries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792